Exhibit 10.2

FOURTH AMENDMENT

TO THE

FIFTH THIRD BANCORP NONQUALIFIED DEFERRED COMPENSATION PLAN

(January 1, 2013 Restatement)

WHEREAS, Fifth Third Bank (“Fifth Third”) sponsors and maintains the Fifth Third
Bancorp Nonqualified Deferred Compensation Plan, as amended and restated
effective January 1, 2013 (“Plan”);

WHEREAS, Fifth Third desires to amend the Plan to provide for the elimination of
an investment benchmark that is based upon the performance of Fifth Third common
stock effective as of September 20, 2019; and

WHEREAS, pursuant to Plan section 15.1, Fifth Third reserved the right to amend
the Plan at any time, and delegated authority to the Fifth Third Bank Pension,
401(k) and Medical Plans Committee and its Chairman to amend the Plan.

NOW, THEREFORE, effective as of the execution date of this Fourth Amendment, the
Plan is hereby amended in the following respects:

 

  1. Section 8.2 of the Plan is amended to add the following paragraph at the
end:

“Notwithstanding the foregoing, as of September 20, 2019, the Fifth Third Stock
Fund shall cease to be used as an investment benchmark. The Committee shall have
the authority and is directed to take any and all actions as are necessary to
effect the provisions of this paragraph.”

 

  2. Except as otherwise amended herein, the Plan shall continue in full force
and effect.

IN WITNESS WHEREOF, Fifth Third has caused this amendment to be executed by its
duly authorized representative this 12th day of April, 2018.

 

FIFTH THIRD BANK   By:         /s/ Robert P. Shaffer                            
    Chairperson for the Fifth Third Bank
Pension, 401(k) and Medical Plan
Committee                           